***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                       IN RE TEAGAN K.-O.*
                            (AC 44918)
                            (AC 44923)
                     Alexander, Suarez and Sheldon, Js.

                                   Syllabus

The respondent parents filed separate appeals to this court from the judg-
    ment of the trial court terminating their parental rights with respect to
    their minor child, T. T was born in Florida, and the Florida Department
    of Children and Families took emergency custody of T. While the respon-
    dent mother was pregnant with T, the respondents moved to Florida in
    order to avoid further involvement with the Connecticut Department
    of Children and Families. The petitioner, the Commissioner of Children
    and Families, filed a motion in Connecticut seeking temporary custody
    of T and a petition seeking to adjudicate T neglected, which the trial
    court denied on the ground that T was not in Connecticut. After a Florida
    court ratified and adopted a magistrate’s recommendation to transfer
    jurisdiction to Connecticut, the trial court granted the petitioner’s
    renewed request for an ex parte order of temporary custody of T. The
    court denied the respondent father’s motion to dismiss the neglect peti-
    tion on the ground of lack of subject matter jurisdiction, and the father
    appealed. The petitioner subsequently filed a petition to terminate the
    respondents’ parental rights. Our Supreme Court in In re Teagan K.-O.
    (335 Conn. 745) reversed the judgment of the trial court and remanded
    the case with direction to grant the father’s motion to dismiss the neglect
    petition, concluding that the court lacked jurisdiction over that petition
    because, when that petition was filed, T was not present in Connecticut.
    Thereafter, the trial court dismissed the neglect petition. Subsequently,
    the petitioner filed a motion for order in which she asked the court to find
    that it had jurisdiction over T’s case, including the pending termination
    of parental rights petition, which the court granted. After concluding
    that it had jurisdiction under the Uniform Child Custody Jurisdiction
    and Enforcement Act (UCCJEA), the court consolidated for trial the
    termination of parental rights petition with the father’s motion seeking
    to vacate the order of temporary custody. Following a trial, the court
    rendered judgment terminating the respondent parents’ parental rights
    and denying the father’s motion to vacate the order of temporary cus-
    tody. Held:
1. This court declined to review the respondent mother’s claim that the trial
    court lacked the statutory authority to terminate her parental rights
    because T was not in the custody of the petitioner, which was based
    on her claim that the fact that our Supreme Court ordered that the
    neglect petition be dismissed vitiated the predicate for the order of
    temporary custody that had been granted to the petitioner pursuant to
    statute (§ 46b-129): the mother’s claim constituted an impermissible
    collateral attack on the order of temporary custody as the mother did
    not appeal from the order of temporary custody, which was a final
    judgment for purposes of appeal, and the mother had a chance to litigate
    any issue with respect to the order of temporary custody when it was
    issued and when the neglect petition was dismissed, but failed to do so.
2. The respondent father’s claim that the trial court lacked jurisdiction to
    adjudicate the petition for termination of parental rights because the
    order of temporary custody was not a final custody determination for
    purposes of establishing jurisdiction under the UCCJEA, and because
    there was no mechanism by which the order of temporary custody could
    become a final custody determination, was unavailing: in adjudicating
    the petitioner’s motion for order, the court found that the order of
    temporary custody was a final custody determination for the purposes
    of jurisdiction under the UCCJEA, and determined that Connecticut
    would retain jurisdiction over the case and would move forward in
    adjudicating the termination of parental rights petition as the three
    conditions required by statute (§ 46b-115n (b)) to make that determina-
    tion were satisfied, namely, the father did not dispute that Connecticut
    had become T’s home state and that proceedings had not been instituted
   in any other state, and the court explicitly determined that the order
   of temporary custody was a final child custody determination for the
   purposes of jurisdiction under the UCCJEA.
        Argued February 15—officially released April 27, 2022**

                          Procedural History

   Petition by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights as to
their minor child, brought to the Superior Court in the
judicial district of New London, Juvenile Matters at
Waterford, and tried to the court, Hoffman, J.; judgment
terminating the respondents’ parental rights, from
which the respondents filed separate appeals to this
court. Affirmed.
  Albert J. Oneto IV, assigned counsel, for the appellant
in Docket No. 44918 (respondent mother).
 Matthew C. Eagan, for the appellant in Docket No.
AC 44923 (respondent father).
  Evan O’Roark, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Nisa Khan, assistant attorney general, for the
appellee in both appeals (petitioner).
                         Opinion

  SUAREZ, J. In these two appeals, the respondent
parents appeal from the judgment of the trial court
rendered in favor of the petitioner, the Commissioner of
Children and Families, terminating their parental rights
with respect to their minor child, Teagan K.-O. (Teagan).
In Docket No. AC 44918, the respondent mother claims
that the trial court lacked the statutory authority to
terminate her parental rights under General Statutes
§ 17a-112 because Teagan was not in the custody of
the petitioner pursuant to General Statutes § 46b-129.
Specifically, she argues that the fact that our Supreme
Court ordered that the neglect petition filed with respect
to Teagan be dismissed vitiated the statutory predicate
for the order of temporary custody over Teagan that
had been granted to the petitioner under § 46b-129. In
Docket No. AC 44923, the respondent father claims that
the trial court lacked jurisdiction under the Uniform
Child Custody Jurisdiction and Enforcement Act (UCC-
JEA), General Statutes § 46b-115 et seq., to adjudicate
the petition for termination of parental rights because
(1) the order of temporary custody was not a final
custody determination for purposes of establishing
jurisdiction under the UCCJEA, and (2) there is no
mechanism by which the order of temporary custody
could become a final custody determination. We affirm
the judgment of the trial court.
   The following facts and procedural history, which
our Supreme Court recited in a prior appeal in this
action, are relevant to our review of the present appeal.
‘‘The respondents, both raised in Connecticut, have a
lengthy history of involvement with the Connecticut
Department of Children and Families [(department)].
Each had been placed in the department’s custody as
a teenager due to various mental health issues. The
respondents’ involvement with the department contin-
ued after they had children.
  ‘‘The respondent mother’s first child, A, born in Con-
necticut in 2012, was conceived with someone other
than the respondent father. In 2013, the department
became involved with A due to concerns about the
mother’s mental health, her parenting ability, and
domestic violence, as well as concerns about possible
physical abuse of A. A was adjudicated neglected, and,
thereafter, sole custody was awarded to A’s father.
   ‘‘The respondents subsequently had three children
together; the first two children were born in Connecti-
cut. Their first child, G, was removed from the respon-
dents’ custody within one month of his birth in 2015, in
light of the mother’s history and an incident of domestic
violence in G’s presence. Subsequently, G was adjudi-
cated neglected and placed in the [petitioner’s] custody.
The respondents’ second child, J, was removed from
the respondents’ custody immediately after his birth
in 2016, on the ground that the respondents had not
addressed mental health and parenting issues. In March,
2017, J was adjudicated neglected and committed to
the [petitioner’s] custody. At that same time, the respon-
dents’ parental rights with respect to G were terminated.
  ‘‘In April, 2018, the [petitioner] filed a petition seeking
to terminate the respondents’ parental rights with
respect to J. The mother was then near full-term in her
pregnancy with Teagan. The respondents paid a relative
to drive them to Gainesville, Florida, where they signed
a one year lease for an apartment.
   ‘‘In May, 2018, Teagan was born in a Gainesville hospi-
tal. The hospital contacted the Florida Department of
Children and Families after information came to light
that the respondents’ other children had been removed
from their care. Two days after Teagan’s birth, when
she was ready to be discharged from the hospital, the
Florida department took emergency custody of her. The
Florida department contacted the Connecticut depart-
ment to report that the mother had given birth.
   ‘‘One day after the Florida department took emergency
custody of Teagan, the [petitioner] filed a motion in the
Connecticut Superior Court for Juvenile Matters at Water-
ford(trial court) seeking temporary custody of Teagan
and a petition seeking to adjudicate Teagan neglected
on the grounds that she would be subject to conditions
injurious to her well-being if she remained in the respon-
dents’ care or that she was denied proper care and atten-
tion. The motion for temporary custody was denied on
the ground that the child was not in Connecticut.
   ‘‘Shortly thereafter, the Florida department filed in
the Circuit Court of the Eighth Judicial Circuit of Flor-
ida, Juvenile Division (Florida court), a motion to trans-
fer jurisdiction to the Connecticut trial court on the
basis of the family’s history with service providers and
child protective services in this state. The respondents
opposed the motion. A Florida general magistrate held
a contested hearing on the motion, at which the respon-
dents were represented by separate counsel. Following
the hearing, the magistrate issued a report and a recom-
mendation to grant the motion.
   ‘‘The recommendation rested on the following factual
findings. An open dependency case in Connecticut was
then pending on a petition for termination of the respon-
dents’ parental rights with respect to Teagan’s sibling,
J. The [petitioner] wanted to add Teagan to the open
dependency case. The respondents had admitted to the
Florida department that they traveled to Florida before
Teagan’s birth to avoid further involvement with the
Connecticut department. Witnesses and persons with
knowledge of the issues pertaining to Teagan’s possible
neglect and to the possible termination of the respon-
dents’ parental rights as to J reside in Connecticut. The
respondents previously had been involved with the Con-
necticut department as children, and their parental
rights with respect to another child had been termi-
nated. Teagan’s guardian ad litem and the Connecticut
department both supported the transfer of jurisdiction.
The Florida court had verified with the Connecticut trial
court, Driscoll, J., that the Connecticut court wanted
to, and would, accept jurisdiction.
  ‘‘The magistrate acknowledged that the respondents
opposed the transfer of jurisdiction and that, in support
of their opposition, they had presented a copy of their
Florida lease and represented that the father was
employed in Gainesville. The magistrate also acknowl-
edged that the respondents had offered to consent to
Teagan’s dependency if the Florida court retained juris-
diction, to eliminate the need for witnesses and to allow
the court to rely solely on documentation from the
Connecticut department to establish a reunification
plan. The magistrate noted, however, that the Florida
department and Teagan’s guardian ad litem represented
that they had no intention of offering or supporting
reunification should the Florida court retain jurisdiction
and, instead, would seek to terminate the respondents’
parental rights with respect to Teagan on the basis of
the respondents’ prior history.
   ‘‘The magistrate’s report concluded: Connecticut is
a more convenient forum state, and the court finds that
it is in the best interests of the child . . . and will
promote the efficient administration of justice to trans-
fer jurisdiction to Connecticut. The following day, after
the parties waived the period for filing exceptions to
the magistrate’s report, the Florida court ratified and
adopted the magistrate’s recommendation to transfer
jurisdiction to the Connecticut court.
  ‘‘The [petitioner] then renewed her request for an ex
parte order for temporary custody of Teagan in the trial
court, which the court, Driscoll, J., granted. Teagan
was brought to Connecticut and placed with the same
foster family caring for her sibling, J.
   ‘‘The father filed a motion to dismiss the pending
neglect petition on the ground of lack of subject matter
jurisdiction. Appended to the motion were copies of the
respondents’ Florida lease, a pay stub from the father’s
Florida employment, and the father’s Florida voter reg-
istration card, which was issued after the Florida court
proceeding. The [petitioner] opposed the motion, con-
tending that the Florida court’s inconvenient forum
determination established a basis for the Connecticut
trial court’s subject matter jurisdiction under the UCC-
JEA. After a contested hearing on the motion, the trial
court, Hon. Michael A. Mack, judge trial referee, opened
the evidence twice—once to take evidence that the
father had appealed from the Florida court’s decision
granting the motion to transfer, and again to take evi-
dence that the First District Court of Appeal of Florida
had issued a per curiam, summary affirmance.
  ‘‘The Connecticut trial court denied the father’s motion
to dismiss. The court cited two reasons. First, the trial
court reasoned that a Florida District Court of Appeal
had affirmed that jurisdiction rests with Connecticut
courts, after the respondents had had an opportunity
to present evidence in that forum on the matter and
had failed to present such evidence. Second, the trial
court determined that the respondents could not seek
equitable redress because they did not come to the
court with clean hands, given their admission to the
Florida department that they had traveled to Florida to
avoid involvement with the Connecticut department.
Ultimately, the trial court concluded that it has subject
matter jurisdiction over Teagan’s case following the
dictates of the [UCCJEA] in that a court of Florida has
declined to exercise jurisdiction on the ground that
Connecticut is the more appropriate forum, [a Florida
District Court of Appeal] has affirmed that, and Con-
necticut has accepted that conclusion.
   ‘‘The father appealed from the trial court’s decision
denying his motion to dismiss to the Appellate Court.
[The appeal was transferred to our Supreme Court]
pursuant to General Statutes § 51-199 (c) and Practice
Book § 65-1. After the father filed his brief with [our
Supreme Court], but before the [petitioner] filed her
appellate brief, the [petitioner] filed a petition in the
trial court seeking to terminate the respondents’ paren-
tal rights with respect to Teagan.’’ (Footnotes omitted;
internal quotation marks omitted.) In re Teagan K.-O.,
335 Conn. 745, 748–54, 242 A.3d 59 (2020).
  On June 24, 2020, our Supreme Court reversed the
judgment of the trial court and remanded the case with
direction to grant the respondent father’s motion to
dismiss. Id., 747, 786. The court concluded that the trial
court lacked jurisdiction over the neglect petition that
the petitioner had filed in Teagan’s interest on May 25,
2018, because, as of that day, Teagan was not present
in the state, as required under General Statutes § 46b-
121 (a) (1). Id., 765–67. The court further concluded
that the failure to satisfy the territorial limitation set
forth in § 46b-121 prevented Connecticut courts from
exercising jurisdiction over the neglect petition, ‘‘irre-
spective of whether the conditions for exercising juris-
diction under the UCCJEA would be met.’’ Id., 767.
Accordingly, the court reversed the judgment of the trial
court and remanded the case with direction to dismiss
the neglect petition. Id., 786.
   Relevant to our resolution of the present appeal, the
court clarified the following in a footnote: ‘‘Our conclu-
sion that the trial court lacks jurisdiction over the [peti-
tioner’s] neglect petition has no effect on the order
granting the [petitioner] temporary custody of Teagan.
The father did not challenge that order, and Teagan’s
presence in this state is sufficient to establish a basis
for temporary emergency custody. Teagan has resided
with her sibling’s foster family since the Connecticut
trial court issued the order placing her in the [petition-
er’s] temporary custody. It is significant to note that
our decision is limited to the question of whether Con-
necticut has jurisdiction to make a final custody deci-
sion at the time the custody proceeding was commenced.
We have no occasion, in this appeal, to consider whether
the UCCJEA would provide another mechanism by which
such a temporary order could become a final custody
determination under the facts of this case . . . or
whether Teagan could remain in the care of her sibling’s
foster family even if the issue of a final custody determi-
nation is made by a Florida court. . . . Should either
of those issues, or any other, arise hereafter, they will
be addressed in the first instance by a Connecticut court.’’
(Citations omitted.) Id., 786–87 n.33.
  The following additional undisputed procedural his-
tory is relevant to this appeal. After our Supreme Court’s
decision was released, counsel for the respondent par-
ents and counsel for the petitioner participated in a
conference call with representatives and attorneys from
the Florida department. During the call, Attorney Ste-
fanie Camfield, assistant general counsel for the Florida
department, indicated that the Florida department
required more information about the status of Teagan’s
case in order to decide how to proceed following our
Supreme Court’s decision. The petitioner then filed a
motion asking the trial court to release its records
regarding Teagan to Camfield and to the Florida depart-
ment.
   The petitioner also filed a motion for in-court review
so that the trial court could dismiss the neglect petition
in accordance with our Supreme Court’s decision and
so that the parties could address how that decision
impacted the pending termination of parental rights
petition. Two days later, the respondent father filed a
motion in which he asked the court to vacate its order
vesting temporary custody of Teagan in the petitioner
and to immediately turn over physical custody of Tea-
gan to her parents. In support of his motion, the respon-
dent father cited only our Supreme Court’s decision.
The petitioner objected to the motion, representing that
the respondent parents had not had any contact with
Teagan in nearly one year and that their circumstances
had not changed such that they could safely care for
Teagan. Counsel for Teagan also objected to the motion.
Following our Supreme Court’s ruling, the respondent
mother did not file a motion for reconsideration or
otherwise raise an issue about the effect of the dismissal
of the neglect petition on the order of temporary cus-
tody.
  The court, Driscoll, J., held an in-court review in
which it heard arguments with respect to these motions
and objections on August 4, 2020. The court, by agree-
ment of all of the parties, granted the petitioner’s motion
to release the court’s records to Camfield, who partici-
pated in the hearing virtually from Tallahassee, Florida.
The court also dismissed the neglect petition pursuant
to the order of our Supreme Court and indicated that
it would not grant the respondent father’s motion to
vacate the order of temporary custody without holding
a hearing. The respondent parents did not request an
evidentiary hearing, nor did they argue that the order
of temporary custody should be vacated as a matter
of law.
   During the in-court review, Camfield reported that
the Florida department had reviewed our Supreme
Court’s decision and that Teagan would have to ‘‘physi-
cally reenter Florida in order for [the Florida depart-
ment] to effectuate a new shelter on that child.’’ Cam-
field further asserted that the Florida department
‘‘cannot shelter a child that’s in another state.’’ When
asked if the Florida department was declining jurisdic-
tion, Camfield responded: ‘‘I don’t know if it’s declining
jurisdiction so much as stating that we do not have
jurisdiction over that child by virtue of her being [in
Connecticut] for so long.’’ The court then scheduled a
case status conference1 so that the parties could discuss
how to proceed. The case status conference was held on
August 20, 2020, during which Camfield again expressed
the Florida department’s reservations about reinstitut-
ing proceedings in Florida, given that Teagan was resid-
ing in Connecticut.
   On August 26, 2020, the petitioner filed a motion for
order regarding jurisdiction, in which she asked the
court to find that it had jurisdiction over Teagan’s case,
including the pending petition for termination of paren-
tal rights pursuant to General Statutes § 46b-115n. The
petitioner argued in her motion that § 46b-115n, a provi-
sion of the UCCJEA that has been adopted by both
Connecticut and Florida, is the provision that our
Supreme Court determined to empower the Superior
Court to exercise temporary emergency jurisdiction
over Teagan, although it had originally lacked jurisdic-
tion over the neglect petition filed with respect to Tea-
gan. The petitioner further argued that under § 46b-
115n (b) temporary emergency jurisdiction can become
permanent if three conditions are satisfied: ‘‘(1) A child
custody proceeding has not been or is not commenced
in a court of a state having jurisdiction under a provision
substantially similar to section 46b-115k, 46b-115l or
46b-115m; (2) this state has become the home state of
the child; and (3) the child custody determination pro-
vides that it is a final determination.’’ General Statutes
§ 46b-115n (b). The petitioner asserted that the first two
of these conditions had already been satisfied by the
facts that Florida had declined jurisdiction and that the
child had been living in Connecticut for more than six
months. The petitioner further asserted that the court
should satisfy the third condition by making ‘‘clear that
the order of temporary custody that [the court] issued
on June 25, 2018, is a final custody determination for
purposes of jurisdiction under the UCCJEA.’’
   The trial court, Hoffman, J., held a hearing on the
motion on September 24, 2020. At the hearing, both
parents stipulated to the fact that the first two condi-
tions of § 46b-115n (b) were satisfied, acknowledging
that Connecticut had become Teagan’s home state and
that no proceedings regarding Teagan had been insti-
tuted in another state.2 The respondent father’s counsel
objected to the petitioner’s motion because ‘‘[the respon-
dent father believed] that jurisdiction was improperly
exercised over the child from the outset. And as a conse-
quence, could not be turned into proper jurisdiction
just because the child was kept [in Connecticut].’’ At the
hearing, the respondent mother did not argue, as she
does now, that the court lacked the statutory authority
to terminate her parental rights because the neglect
petition, on which the order of temporary custody was
based, had been dismissed.
   Following the argument, the court granted the peti-
tioner’s motion. The court explicitly found ‘‘that the
order of temporary custody that was issued on June
25, 2018, is a final child custody determination for the
purposes of jurisdiction under the UCCJEA. There is
no other state in which [a] custody proceeding has been
commenced. That Connecticut is Teagan’s home state
under the UCCJEA and the order of temporary custody
that Judge Driscoll issued on June [25, 2018] constitutes
a final child custody determination. And the court rules
that as a matter of law, it has proper jurisdiction over
Teagan’s case under the statutes.’’
  After concluding that it had jurisdiction under the
UCCJEA, the court, Hoffman, J., consolidated for trial
the termination of parental rights petition with the
respondent father’s motion seeking to vacate the order
of temporary custody. The consolidated trial began on
March 18, 2021. The court conducted the trial via Micro-
soft Teams at the request of the respondent parents,
who continued to reside in Florida. Following the trial,
on July 1, 2021, the court issued a memorandum of
decision in which it terminated the parental rights of
the respondent parents as to Teagan.
   At the outset of its decision, the court noted that it
had ‘‘found as a matter of law and fact that it may
properly exercise jurisdiction over Teagan’s case under
§ 46b-115n (b), including adjudicating the underlying
termination of parental rights petition.’’ The Superior
Court may grant a petition for termination of parental
rights if it finds by clear and convincing evidence that
(1) the department has made reasonable efforts to
locate the parent and reunify the child with the parent,
(2) termination is in the best interest of the child, and
(3) there exists one or more of the stated adjudicatory
grounds for termination of parental rights. See General
Statutes § 17a-112. The court found that the petitioner
had proven by clear and convincing evidence the three
elements necessary to grant the termination petition:
(1) the department had made reasonable efforts to reunify
Teagan with her parents and that they were unable or
unwilling to benefit from reunification efforts; (2) it
was in the best interest of Teagan to terminate the
respondent parents’ rights; and (3) there existed an
adjudicatory ground for terminating the respondent par-
ents’ rights. From this judgment, both parents appealed.
  In its memorandum of decision, the court also denied
the respondent father’s motion to vacate the order of
temporary custody and immediately reunify Teagan
with him. With respect to the respondent father’s motion,
the court found that, ‘‘in light of [its] findings [of fact]
on the termination of parental rights [petition] there is
no factual basis to vacate the order of temporary cus-
tody in that father’s circumstances have not changed
such that he can now safely care for Teagan.’’ Additional
facts and procedural history will be set forth as neces-
sary.
                             I
                        AC 44918
   On appeal, the respondent mother does not challenge
the court’s factual findings. Rather, she claims that the
judgment terminating her parental rights should be
reversed because the court lacked the statutory author-
ity to adjudicate the termination petition. Specifically,
she claims that ‘‘[w]hen the neglect petition in this case
was dismissed on August 4, 2020, it vitiated the statutory
predicate for the issuance of the temporary custody
order under § 46b-129 (b).’’ The respondent mother
argues, on the basis of the alleged defect in the order
of temporary custody, that ‘‘the trial court was without
statutory authority to adjudicate the parental rights ter-
mination petition filed pursuant to . . . § 17a-112’’
because Teagan was not in the petitioner’s custody in
accordance with § 46b-129 (b), as required under § 17a-
112.3 Because we determine that the respondent moth-
er’s claim is an impermissible collateral attack on the
order of temporary custody, we decline to review the
merits of this claim. We therefore affirm the judgment
of the trial court.
   We begin by setting forth the legal principles relevant
to the respondent mother’s appeal. ‘‘The right of appeal
is purely statutory [and stems from General Statutes
§ 52-263]. It is accorded only if the conditions fixed by
statute and the rules of court for taking and prosecuting
the appeal are met. . . . Not only must the appellant
be aggrieved by the decision of the court, but the appeal
must be taken from a final judgment of the court.
Because our jurisdiction over appeals, both criminal
and civil, is prescribed by statute, we must always deter-
mine the threshold question of whether the appeal is
taken from a final judgment before considering the mer-
its of the claim. . . . General Statutes § 46b-142 (b),
regarding juvenile matters, provides in relevant part:
The Department of Children and Families, or any party
at interest aggrieved by any final judgment or order of
the court, may appeal to the Appellate Court in accor-
dance with the provisions of section 52-263. . . . Thus,
it is important for us to determine initially whether the
determinations made regarding neglect and temporary
custody were final for purposes of appeal.
   ‘‘In general, we recognize the statutory principle that
appellate jurisdiction is limited to appeals from final
judgments. We also recognize, however, that there is a
gray area between those judgments which are undoubt-
edly final and others that are clearly interlocutory and
not appealable. . . . The Curcio rule provides that [a]n
otherwise interlocutory order is appealable in two cir-
cumstances: (1) where the order or action terminates
a separate and distinct proceeding, or (2) where the
order or action so concludes the rights of the parties
that further proceedings cannot affect them. State v.
Curcio, [191 Conn. 27, 31, 463 A.2d 556 (1983)]. Thus,
there have been occasions [i]n both criminal and civil
cases, [in which] we have determined certain interlocu-
tory orders and rulings of the Superior Court to be final
judgments for purposes of appeal. . . . We note the
existence of a narrow category of cases in which certain
temporary orders have been held to be appealable final
judgments because they so conclude the rights of a
party that further proceedings could not affect them.
. . .
   ‘‘In Madigan v. Madigan, [224 Conn. 749, 753–54, 620
A.2d 1276 (1993)], we applied the Curcio standard to
determine whether, in the context of a dissolution case,
an order of temporary custody was a final judgment
for purposes of appeal. In that case, temporary custody
orders were entered in favor of the defendant wife
during the pendency of a dissolution proceeding in the
Superior Court. . . . The plaintiff husband appealed
from the temporary custody orders on the grounds that
they would interfere with his right to spend significant
time with his child, and that such an opportunity cannot
be replaced by a subsequent order of custody as part
of an ultimate dissolution judgment. . . . The Appel-
late Court dismissed his appeal for lack of a final judg-
ment. . . . We granted certification to appeal regard-
ing the issue of the finality of the temporary custody
order and reversed the Appellate Court’s judgment.
. . .
   ‘‘Relying on the second prong of the Curcio test, we
concluded in Madigan that denying immediate relief to
an aggrieved parent [would interfere] with the parent’s
custodial right over a significant period [of time] in a
manner that [could not] be redressed by a later appeal.
. . . Even a temporary custody order may have a signif-
icant impact on a subsequent permanent custody deci-
sion . . . [by] establish[ing] a foundation for a stable
long-term relationship that becomes an important fac-
tor in determining what final custodial arrangements
are in the best interests of the child. . . . We concluded
that temporary custody orders did so [conclude] the
rights of the parties that further proceedings [could
not] affect them . . . and, therefore, they were final
for purposes of appeal. . . .
  ‘‘[C]ourts and state agencies must keep in mind the
constitutional limitations imposed [upon them when
they undertake] any form of coercive intervention in
family affairs . . . [which includes] the right of the
family to remain together without the . . . interfer-
ence of the awesome power of the state. . . . Thus,
we consider orders of temporary custody in light of
these constitutional considerations and reaffirm our
conclusion that an immediate appeal of [a court order
of temporary custody] is the only reasonable method
of ensuring that the important rights surrounding the
parent-child relationship are adequately protected. . . .
Accordingly, we conclude that, in order to protect the
parent’s interest in retaining custody of the child, an
order of temporary custody is a final judgment for pur-
poses of appeal. That reasoning means, moreover, that
any party with standing to challenge that order by
appeal must do so at that time.’’ (Citations omitted;
emphasis omitted; footnotes omitted; internal quotation
marks omitted.) In re Shamika F., 256 Conn. 383, 400–
405, 773 A.2d 347 (2001).
   Moreover, ‘‘temporary custody orders are immedi-
ately appealable not only to protect a parent’s interest
in their children, but also to protect the individual inter-
ests of the children. . . .
   ‘‘[S]uch appeals are obligatory so that parents may
act in the best interest of their children. A grave injustice
would be committed against children if a parent were
permitted to appeal from a judgment of temporary cus-
tody long after they had established a stable relationship
with foster parents. We therefore protect the best inter-
est of the children by requiring parents immediately to
appeal decisions that . . . interfere substantially with
their family integrity. Those parents must do so in a
timely fashion not only to protect themselves, but also
to protect the children. Appealing from a temporary
custody order after allowing children to languish in
foster care for three years does nothing for family integ-
rity. To the contrary, it would interfere seriously with
their ability to experience any kind of family stability
with either a biological parent or a foster family, even
in situations where parents have demonstrated a total
lack of interest in reunifying the family. We, therefore,
limit a parent’s right to attack collaterally a temporary
custody order in order to avoid further disruption of
the lives of neglected children. By doing so, not only
are we protecting the parent-child relationship, but we
are also protecting the important interests of the chil-
dren.
   ‘‘The reason for the rule against collateral attack is
well stated in these words: The law aims to invest judi-
cial transactions with the utmost permanency consis-
tent with justice. . . . Public policy requires that a term
be put to litigation and that judgments, as solemn
records upon which valuable rights rest, should not
lightly be disturbed or overthrown. . . . [T]he law has
established appropriate proceedings to which a judg-
ment party may always resort when he deems himself
wronged by the court’s decision. . . . If he omits or
neglects to test the soundness of the judgment by these
or other direct methods available for that purpose, he
is in no position to urge its defective or erroneous
character when it is pleaded or produced in evidence
against him in subsequent proceedings. Unless it is
entirely invalid and that fact is disclosed by an inspec-
tion of the record itself the judgment is invulnerable to
indirect assaults upon it. . . . Although public policy
in Connecticut favors the protection of the integrity of
the family, there is also a strong public policy in favor
of protecting the best interest of our children. It is in
the best interest of the children, especially those grow-
ing up in situations of neglect, that the state provide
them with a stable family life to the extent that it is
able to do so. The [petitioner] and the department seek
to do this through our state foster care system. Allowing
a collateral attack [several] years into that effort would
undermine the purpose of the collateral attack rule as
well as the goal of our state agencies in protecting the
neglected children of Connecticut.’’ (Citation omitted;
internal quotation marks omitted.) Id., 405–407.
  In In re Shamika F., which involved strikingly similar
facts to the present case, the respondent parents moved
back and forth between New York and Connecticut
several times, during which time the department investi-
gated reports of neglect. Id., 386–87. After the family
returned to Connecticut, the department received
another report that the respondents’ minor children had
been neglected. Id. The petitioner then filed neglect
petitions with respect to the children and sought ex
parte orders vesting her with temporary custody of
the children. Id., 387. The court issued the orders of
temporary custody, and neither parent challenged the
court’s jurisdiction at that time. Id., 387–88.
   More than two years later, after the petitioner had
filed petitions for termination of parental rights, the
respondent father argued in a motion for in-court review
‘‘that the court should consider transferring the case
to the New York state child protection agency and the
Interstate Compact on the Placement of Children.’’ Id.,
390–93. The court denied the motion. Id., 393. Prior to
the termination of parental rights trial, the respondent
father again challenged the court’s jurisdiction by filing
a motion in which he claimed that Connecticut lacked
jurisdiction under the Uniform Child Custody Jurisdic-
tion Act (UCCJA), General Statutes (Rev. to 1999) § 46b-
90 et seq., the predecessor to the UCCJEA. Id., 394–95.
Specifically, he argued that the court lacked jurisdiction
over the termination of parental rights petitions because
New York, rather than Connecticut, was the children’s
home state at the time the neglect petitions were filed.
Id., 395. The trial court disagreed, denied the motion,
and held a trial on the petitions for termination of paren-
tal rights. Id., 397. Following the trial, the court termi-
nated the parental rights of the respondent parents. Id.,
398. On appeal, the respondent father challenged the
trial court’s decision to terminate his parental rights
based on the alleged jurisdictional error that the court
had committed during the proceedings on the orders
of temporary custody. Id., 398. Our Supreme Court
declined to consider the father’s jurisdictional claim
because ‘‘[h]e had a fair chance to [litigate the issue of
Connecticut’s jurisdiction] at the time of the neglect
and temporary custody proceedings, and he failed to
act.’’ Id., 408. The court further noted that ‘‘his failure
to act at the time the temporary custody orders were
entered does not give him a right at this late date to
launch a collateral attack on the neglect and temporary
custody proceedings.’’ Id., 407.
   In the present case, the respondent mother did not
appeal from the June, 2018 order of temporary custody,
which was a final judgment for purposes of appeal. She
now attempts to attack the judgment terminating her
parental rights by challenging the June, 2018 order of
temporary custody. On appeal, the respondent mother
argues that the order of temporary custody, ‘‘as a matter
of law, could not be sustained in accordance with . . .
§ 46b-129 once the underlying neglect petition was dis-
missed.’’ She further argues that, ‘‘[t]here being no legal
basis for the [petitioner] to have custody of Teagan
under . . . § 46b-129, the trial court was without statu-
tory authority to adjudicate the parental rights termina-
tion petition filed pursuant to . . . § 17a-112.’’ This is
the only claim that she advances on appeal.
  Just as the respondent father in In re Shamika F.,
the respondent mother in the present case had a fair
chance to litigate any issue with respect to the order
of temporary custody at the time that it was issued,
and again when the neglect petition was dismissed, but
she failed to do so. At the time of the termination of
parental rights trial, the order of temporary custody
had been in place for nearly three years, and it had
remained in effect for more than seven months follow-
ing the dismissal of the neglect petition. At no point
during that period did the respondent mother claim that
there was a defect in the order of temporary custody,
nor did she move to have the temporary order vacated.
As we iterated previously in this opinion, it is well
settled that ‘‘any party with standing to challenge [an]
order [of temporary custody] by appeal must do so at
that time.’’ (Emphasis added.) Id., 405. The respondent
mother’s failure to appeal from the order of temporary
custody precludes her from launching a collateral
attack on the temporary custody proceedings following
the termination of her parental rights. We, therefore,
decline to reach the merits of this claim on appeal.
                            II
                       AC 44923
   On appeal, the respondent father claims that the court
lacked jurisdiction under the UCCJEA to adjudicate the
petition for termination of parental rights. Specifically,
he claims that ‘‘the statutes implicated do not allow the
trial court to convert a temporary order into a final
custody determination’’ and, therefore, ‘‘the trial court
never had . . . jurisdiction’’ to decide the termination
of parental rights petition.4 We disagree.
   We begin by setting forth the legal principles relevant
to the respondent father’s appeal. This appeal requires
us to interpret certain provisions of the UCCJEA. The
UCCJEA was ‘‘adopted by this state in 1999 . . . [and]
replaced a largely similar scheme adopted in 1978,
known as the [UCCJA].’’ (Citation omitted.) In re Tea-
gan K.-O., supra, 335 Conn. 760. ‘‘The purposes of the
UCCJEA are to avoid jurisdictional competition and
conflict with courts of other states in matters of child
custody; promote cooperation with the courts of other
states; discourage continuing controversies over child
custody; deter abductions; avoid [relitigation] of custody
decisions; and to facilitate the enforcement of custody
decrees of other states. . . . The UCCJEA addresses
[interjurisdictional] issues related to child custody and
visitation. . . . The UCCJEA is the enabling legislation
for the court’s jurisdiction.’’ (Internal quotation marks
omitted.) Parisi v. Niblett, 199 Conn. App. 761, 770,
238 A.3d 740 (2020). ‘‘To effect [these purposes], the
UCCJEA provides rules for determining jurisdiction in
custody cases involving multiple states.’’ (Internal quo-
tation marks omitted.) In re Teagan K.-O., supra, 775.
   The UCCJEA sets out three means by which a state
may exercise jurisdiction over a child custody case that
involves multiple states. Depending on the circum-
stances, a state can (1) make an initial child custody
determination, (2) modify a child custody determina-
tion made by another state, or (3) exercise temporary
emergency jurisdiction. See General Statutes § 46b-
115k (initial child custody jurisdiction); General Stat-
utes § 46b-115m (modification jurisdiction); General
Statutes § 46b-115n (temporary emergency jurisdic-
tion).
   When making an initial child custody determination,
there are several possible bases for a Connecticut court
to exercise jurisdiction. See General Statutes § 46b-115k
(a) (1) through (6). ‘‘[A Connecticut] court has jurisdic-
tion to make an initial custody determination if: (1)
This state is the home state of the child on the date of
the commencement of the child custody proceeding;
(2) This state was the home state of the child within
six months of the commencement of the child custody
proceeding, the child is absent from the state, and a
parent or a person acting as a parent continues to reside
in the state; (3) A court of another state does not have
jurisdiction under subdivisions (1) or (2) of this subsec-
tion, the child and at least one parent or person acting
as a parent have a significant connection with this state
other than mere physical presence, and there is substan-
tial evidence available in this state concerning the
child’s care, protection, training and personal relation-
ships; (4) A court of another state which is the home
state of the child has declined to exercise jurisdiction
on the ground that this state is the more appropriate
forum under a provision substantially similar to section
46b-115q or section 46b-115r, the child and at least one
parent or person acting as a parent have a significant
connection with this state other than mere physical
presence, and there is substantial evidence available
in this state concerning the child’s care, protection,
training and personal relationships; (5) All courts hav-
ing jurisdiction under subdivisions (1) to (4), inclusive,
of this subsection have declined jurisdiction on the
ground that a court of this state is the more appropriate
forum to determine custody under a provision substan-
tially similar to section 46b-115q or section 46b-115r; or
(6) No court of any other state would have jurisdiction
under subdivisions (1) to (5), inclusive, of this subsec-
tion. . . .’’ General Statutes § 46b-115k (a).
   Even if a Connecticut court lacks jurisdiction to make
an initial child custody determination, it nevertheless
may exercise temporary emergency jurisdiction. See
General Statutes § 46b-115n (a). Under § 46b-115n (a),
‘‘[a] court of this state [may exercise] temporary emer-
gency jurisdiction if the child is present in this state
and (1) the child has been abandoned, or (2) it is neces-
sary in an emergency to protect the child . . . .’’ Sec-
tion 46b-115n (b) further provides in relevant part: ‘‘If
there is no previous child custody determination that
is enforceable under this chapter and a child custody
proceeding has not been commenced in a court of a
state having jurisdiction . . . a child custody determi-
nation made under this section remains in effect until
an order is obtained from a court of a state having
jurisdiction . . . . A child custody determination made
under this section shall be a final determination if: (1)
A child custody proceeding has not been or is not com-
menced in a court of a state having jurisdiction under
a provision substantially similar to section 46b-115k,
46b-115l or 46b-115m; (2) this state has become the
home state of the child; and (3) the child custody deter-
mination provides that it is a final determination.’’
  The respondent father claims that the court lacked
jurisdiction under the UCCJEA to adjudicate the peti-
tion for termination of parental rights because the court
did not make a final child custody determination. The
respondent father makes two specific arguments with
respect to this claim. First, he argues that the June 25,
2018 order vesting temporary custody of Teagan in the
petitioner could not be a final child custody determina-
tion because it was, by definition, temporary, rather
than final. Second, the respondent father argues that
§ 46b-115n (b) did not allow the trial court to later
convert the order of temporary custody into a final
child custody determination. The manner in which the
respondent father frames his arguments, however, is
legally flawed and does not accurately characterize the
relevant issue in the present case. The petitioner’s
motion for order regarding jurisdiction asked the court
to make a final determination of jurisdiction and to
determine which forum would retain jurisdiction over
the child custody proceedings. In adjudicating the
motion, during the September 24, 2020 hearing, the
court found ‘‘that the order of temporary custody that
was issued on June 25, 2018, is a final custody determi-
nation for the purposes of jurisdiction of the UCCJEA.’’
(Emphasis added.) What the respondent father miscon-
strues in framing his arguments is that the order of
temporary custody did not become a final custody
determination at the September 24, 2020 hearing, but,
rather, the court issued a final determination of jurisdic-
tion. Specifically, the court determined that Connecti-
cut would retain jurisdiction over the matter and would
move forward in adjudicating the termination of paren-
tal rights petition. Despite the flaw in the manner in
which the respondent father has couched his argu-
ments, after considering their substance, we believe
that they are more accurately framed as whether a
court’s exercise of temporary emergency jurisdiction
can become a final determination of jurisdiction under
§ 46b-115n (b), and, if so, whether a final determination
of jurisdiction was made in the present case.
    In order to determine whether a court’s exercise of
temporary emergency jurisdiction can become a final
determination of jurisdiction under § 46b-115n (b), we
must interpret the relevant statutory language of § 46b-
115n. ‘‘[O]ur fundamental objective [in statutory con-
struction] is to ascertain and give effect to the apparent
intent of the legislature . . . .’’ (Internal quotation
marks omitted.) State v. Panek, 328 Conn. 219, 225, 177
A.3d 1113 (2018). General Statutes § 1-2z provides that
‘‘[t]he meaning of a statute shall, in the first instance,
be ascertained from the text of the statute itself and
its relationship to other statutes. If, after examining
such text and considering such relationship, the mean-
ing of such text is plain and unambiguous and does
not yield absurd or unworkable results, extratextual
evidence of the meaning of the statute shall not be consid-
ered.’’ In State v. Panek, supra, 225–26, our Supreme
Court noted that, ‘‘[w]hen a statute is not plain and
unambiguous, we also look for interpretive guidance
to the legislative history and circumstances surrounding
its enactment, to the legislative policy it was designed to
implement, and to its relationship to existing legislation
and common law principles governing the same general
subject matter . . . . [O]ur case law is clear that ambi-
guity exists only if the statutory language at issue is
susceptible to more than one plausible interpretation.’’
(Citation omitted; internal quotation marks omitted.)
Further, ‘‘[w]e do not read statutory language in isola-
tion, but rather must consider it within the context of
the statute as a whole and in harmony with surrounding
text.’’ Norris v. Trumbull, 187 Conn. App. 201, 219,
201 A.3d 1137 (2019). Finally, we note that ‘‘[i]ssues of
statutory construction . . . are . . . matters of law
subject to our plenary review.’’ (Internal quotation
marks omitted.) Rutter v. Janis, 334 Conn. 722, 730,
224 A.3d 525 (2020).
    On the basis of the plain language of § 46b-115n (b),
we determine that a child custody determination made
pursuant to the court’s temporary emergency jurisdic-
tion can become a final determination of jurisdiction
when the conditions of that statute are satisfied. Section
46b-115n (b) provides in relevant part that ‘‘[a] child
custody determination made under this section shall
be a final determination if: (1) A child custody pro-
ceeding has not been or is not commenced in a court
of a state having jurisdiction . . . (2) this state has
become the home state of the child; and (3) the child
custody determination provides that it is a final determi-
nation.’’ (Emphasis added.) In order to interpret this
provision, we turn to the definition of a ‘‘child custody
determination’’ under the statute. A ‘‘ ‘[c]hild custody
determination’ means a judgment, decree, or other
order of a court providing for the legal custody, physical
custody or visitation with respect to a child. The term
includes a permanent, temporary, initial and modifica-
tion order. . . .’’ (Emphasis added.) General Statutes
§ 46b-115a (3). As we noted previously in this opinion,
§ 46b-115n (b) provides that ‘‘[a] child custody determi-
nation made under this section shall be a final determi-
nation’’ if the three stated conditions are satisfied. It
follows that a child custody determination, which by
definition includes a temporary order, can become a
‘‘final determination’’ if the conditions set forth in § 46b-
115n (b) are met.
   In order to ascertain the meaning of ‘‘final determina-
tion,’’ which our legislature did not define, we turn to the
dictionary definition of ‘‘determination.’’ ‘‘In interpreting
statutes, words and phrases not otherwise defined by
the statutory scheme are construed according to their
commonly approved usage . . . . In determining the
commonly approved usage of the statutory language
at issue, we consult dictionary definitions.’’ (Citations
omitted; internal quotation marks omitted.) Commission
on Human Rights & Opportunities v. Edge Fitness,
LLC, 342 Conn. 25, 32, 268 A.3d 630 (2022). Merriam-
Webster’s Collegiate Dictionary defines ‘‘determination,’’
inter alia, as ‘‘a judicial decision settling and ending a
controversy.’’ Merriam-Webster’s Collegiate Dictionary
(11th Ed. 2003) p. 340. It follows that a final ‘‘determina-
tion’’ under § 46b-115n (b) means the settling or ending
of a controversy with respect to this section. Section
46b-115n (b) governs the court’s temporary emergency
jurisdiction, establishing when the court may exercise
temporary emergency jurisdiction, how long orders made
pursuant to the court’s temporary emergency jurisdic-
tion will last, and how to settle disputes of jurisdiction
that occur when another state claims that it has jurisdic-
tion or has commenced a custody proceeding with respect
to the same child. See General Statutes § 46b-115n. A
‘‘controversy’’ under this section, therefore, refers to
the issue of which state is going to exercise jurisdiction
over a child custody proceeding in cases involving mul-
tiple states. Thus, a ‘‘final determination’’ for the pur-
poses of § 46b-115n (b) means a final determination of
jurisdiction.
    Further, § 46b-115n (b) provides in relevant part that
‘‘[a] child custody determination made under this sec-
tion shall be a final determination if: (1) A child custody
proceeding has not been or is not commenced in a court
of a state having jurisdiction . . . (2) this state has
become the home state of the child; and (3) the child
custody determination provides that it is a final determi-
nation.’’ As we explained previously in this opinion, the
conditions that must be met in order for a child custody
determination to become a ‘‘final determination’’ focus
on jurisdictional conflicts such as whether another state
has attempted to exercise jurisdiction over the proceed-
ing and whether the state that issued an order pursuant
to its temporary emergency jurisdiction has become
the home state of the child. This indicates that the
controversy for which there is a ‘‘final determination’’
under § 46b-115n (b) is the issue of which state will
exercise jurisdiction over the child custody proceeding.
Therefore, the language of § 46b-115n (b) is susceptible
to only one reasonable interpretation, namely, that a
‘‘final determination’’ refers to a determination of which
state will exercise jurisdiction over the proceedings.
   Our interpretation is bolstered by other relevant lan-
guage in § 46b-115n (b). Section 46b-115n (b) provides
in relevant part that ‘‘[if] there is no previous child
custody determination that is enforceable under this
chapter and a child custody proceeding has not been
commenced in a court of a state having jurisdiction
. . . a child custody determination made under this
section remains in effect until an order is obtained from
a court of a state having jurisdiction . . . .’’ Because
§ 46b-115n governs temporary emergency jurisdiction,
the statute’s reference to ‘‘[a] child custody determina-
tion made under this section’’ refers to a child custody
determination made pursuant to the court’s temporary
emergency jurisdiction. (Emphasis added.) General
Statutes § 46b-115n (b). A custody determination made
under § 46b-115n (b) remains in effect only ‘‘until an
order is obtained from a court of a state having jurisdic-
tion . . . .’’ By its plain language, § 46b-115n (b) estab-
lishes that a custody determination made by a court
pursuant to its temporary emergency jurisdiction is
‘‘temporary’’ in that it lasts only until an order is
obtained from a state that has preferred jurisdiction.
This language is significant because it establishes that
the limitation on a court’s temporary emergency juris-
diction is the existence of a state with preferred jurisdic-
tion. If there is no state that has preferred jurisdiction
or if an order is never obtained from a court of a state
with preferred jurisdiction, it follows that Connecticut’s
jurisdiction would continue.
   The language of § 46b-115n (c) further supports our
interpretation. It is well settled that ‘‘the legislature is
always presumed to have created a harmonious and
consistent body of law . . . . [T]his tenet of statutory
construction . . . requires [this court] to read statutes
together when they relate to the same subject matter
. . . . Accordingly, [i]n determining the meaning of a
statute . . . we look not only at the provision at issue,
but also to the broader statutory scheme to ensure
the coherency of our construction.’’ (Internal quotation
marks omitted.) Felician Sisters of St. Francis of Con-
necticut, Inc. v. Historic District Commission, 284
Conn. 838, 850, 937 A.2d 39 (2008). Section 46b-115n
(c) provides in relevant part: ‘‘If there is a previous
child custody determination that is enforceable under
this chapter or if a child custody proceeding has been
commenced in a court of a state having jurisdiction . . .
the court of this state which issues an order pursuant
to this section shall specify that such order is effective
for a period of time which the court deems adequate
to allow the person seeking an order to obtain such an
order from the other state which has jurisdiction. Such
order shall be effective for that period of time specified
in the order or until an order is obtained from the
other state whichever occurs first.’’ On the basis of the
plain language of § 46b-115n (c), an order pursuant to
the court’s temporary emergency jurisdiction is effec-
tive ‘‘for that period of time specified in the order or
until an order is obtained from [another] state . . . .’’
This indicates that the temporary nature of temporary
emergency jurisdiction has to do with the expiration
of the order itself or the exercise of jurisdiction by
another state with preferred jurisdiction. If the court’s
temporary emergency jurisdiction is not cut short by
either of those occurrences, however, § 46b-115n (b)
provides that the court’s temporary emergency jurisdic-
tion can become a final determination of jurisdiction
under certain circumstances.
  On reading § 46b-115n (b) and considering it in the
context of § 46b-115n as a whole, the only reasonable
interpretation of that statute is that an exercise of the
court’s temporary emergency jurisdiction can become
a final determination of jurisdiction if the three condi-
tions set forth in § 46b-115n (b) are satisfied. In other
words, if Connecticut has become the home state of
the child, a child custody proceeding has not been com-
menced by another state having jurisdiction, and the
child custody determination provides that it is a final
determination, Connecticut’s temporary emergency
jurisdiction can ripen into a final determination of juris-
diction.5
   Because we conclude that an exercise of temporary
emergency jurisdiction under § 46b-115n (a) can become
a final determination of jurisdiction under § 46b-115n (b),
we must now address whether the conditions required
to do so were satisfied in the present case. As we stated
previously in this opinion, the respondent father does
not dispute that the first two conditions had been met,
namely, that Connecticut had become Teagan’s home
state and that proceedings had not been instituted in
any other state. He stipulated to these facts during the
September 24, 2020 hearing. We conclude that the third
condition was satisfied because the court explicitly
determined during the September 24, 2020 hearing ‘‘that
the order of temporary custody that was issued on June
25, 2018, is a final child custody determination for the
purposes of jurisdiction of the UCCJEA.’’ Thus, the
court made the explicit finding that all three conditions
of § 46b-115n (b) had been satisfied during the hearing
on September 24, 2020. When it did so, the court made
a final determination for the purposes of jurisdiction,
deciding that it would retain jurisdiction over this mat-
ter and later adjudicate the termination of parental
rights petition.
   We conclude that there was a final determination
for the purposes of jurisdiction under the UCCJEA.
Therefore, the court had jurisdiction to adjudicate the
petition for termination of the respondent father’s
parental rights. Because we determine that the court
had jurisdiction to adjudicate the petition, and because
the jurisdictional claim is the only claim that the respon-
dent father advances on appeal, we affirm the judgment
of the court terminating the respondent father’s paren-
tal rights.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** April 27, 2022, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     A case status conference is a procedure in juvenile matters, including
termination of parental rights proceedings, used to discuss a pending case
and encourage settlement. See Practice Book §§ 35a-2 and 35a-18. ‘‘When
the allegations of the petition are denied, necessitating testimony in support
of the petitioner’s allegations, the case shall be continued for a case status
conference . . . .’’ Practice Book § 35a-2 (a). ‘‘Parties with decision-making
authority to settle must be present or immediately accessible during a case
status conference . . . .’’ Practice Book § 35a-2 (b). ‘‘At the case status
conference . . . all attorneys and self-represented parties will be prepared
to discuss the following matters: (1) Settlement; (2) Simplification and nar-
rowing of the issues; (3) Amendments to the pleadings; (4) The setting of
firm trial dates; (5) Preliminary witness lists; (6) Identification of necessary
arrangements for trial . . . (7) Such other actions as may aid in the disposi-
tion of the case.’’ Practice Book § 35a-2 (c).
   2
     A child’s ‘‘[h]ome state,’’ as defined by the UCCJEA, ‘‘means the state
in which a child lived with a parent or person acting as a parent for at least
six consecutive months immediately before the commencement of a child
custody proceeding. . . .’’ General Statutes § 46b-115a (7). In the present
case, Teagan had resided continuously in Connecticut since June, 2018,
more than six months before the petitioner filed the termination petition.
With respect to the second condition, Camfield confirmed that the Florida
department had not instituted any proceedings in Florida regarding Teagan.
   3
     General Statutes § 17a-112 (a) provides in relevant part: ‘‘In respect to
any child in the custody of the Commissioner of Children and Families
in accordance with section 46b-129, either the commissioner, or the attor-
ney who represented such child in a pending or prior proceeding, or an
attorney appointed by the Superior Court on its own motion, or an attorney
retained by such child after attaining the age of fourteen, may petition the
court for the termination of parental rights with reference to such child.
. . .’’ (Emphasis added.)
   4
     We note that, in his brief, the respondent father framed his argument
in terms of subject matter jurisdiction. Our Supreme Court, however, in the
respondent father’s first appeal, explained that ‘‘the UCCJEA does not confer
subject matter jurisdiction on our courts but instead determines whether
our courts may exercise existing jurisdiction or must defer to another state’s
jurisdiction . . . .’’ In re Teagan K.-O., supra, 335 Conn. 782. The trial
court had subject matter jurisdiction over this child protection case because
General Statutes §§ 46b-1 and 46b-121 grant the Superior Court subject
matter jurisdiction over juvenile matters, including ‘‘all proceedings . . .
concerning . . . termination of parental rights of children committed to a
state agency . . . .’’ General Statutes § 46b-121 (a) (1). The issue in the
present appeal is whether the UCCJEA required the trial court to defer to
another state’s jurisdiction.
   5
     Section 46b-115n is based on § 204 of the UCCJEA, a model act that
Connecticut has adopted. We note that our interpretation of § 46b-115n (b)
is consistent with the official commentary to § 204 of the UCCJEA, upon
which § 46b-115n is based. See Unif. Child Custody Jurisdiction Enforcement
Act (1997) § 204, comment, 9 U.L.A. (Pt. 1A) 518–19 (2019).